Maupin, C. L,
with whom Agosti, L, agrees, dissenting:
I would reverse the declaratory judgment entered by the district court in this instance.
I agree that the action of the City taken with regard to Officer Markiewicz’s employment did not involve a “layoff” situation addressed in section 9.140 of the Reno City Charter, however, section 9.050 of the City Charter gives the Commission authority over “[a]ll phases of the selection, appointment and promotion of employees in the civil service,” and the “appeal rights of such employees in regard to dismissal, demotion, suspension and disciplinary actions.” The majority reasons that the action taken by the City in this instance was a layoff rather than a dismissal because “ [dismissal implicates the rules regarding disciplinary action, and all parties agree that the City’s action was not disciplinary.” In my view, section 9.050 of the charter uses the terms “dismissal” and “disciplinary actions” as separate concepts. Thus, I disagree with the majority and conclude that the action here was a dismissal subject to the Commission’s appeal authority. That the disability that led to this dismissal may at some point be removed does not change the fact that the termination ends Officer Markiewicz’s employment. He was dismissed, not terminated from employment as part of an administrative reduction in force (i.e., a layoff).1
*860Thus, as stated, I would reverse the declaratory judgment entered below. I would, however, affirm the district court’s rulings on the City’s claims for extraordinary relief and the City’s petition for judicial review of the Commission findings.

Because there was substantial evidence to support the conclusions reached *860at the administrative level by the Commission, the district court, in my view, correctly denied the City’s separate claims for relief.